Evans, P. J.
(After stating the foregoing facts.) The disposition of this case depends upon 'á decision whether or not its facts bring it within the rule that, under the doctrine of caveat emptor, a purchaser at an administrator’s sale can not repudiate his bid because of a defective title, or want of title in the decedent. The principle of caveat emptor has never been carried to the extent that a purchaser at an administrator’s sale is not relievahle against the fraud or misrepresentation of an administrator. If an administrator is guilty of imposition, and the purchaser is influenced in making his bid on account of the fraud or misrepresentation of the administrator, he is relievable of his bid. Colbert v. Moore, 64 Ga. 502; Jones v. Warnock, 67 Ga. 484; Kingsbery v. Love, 95 Ga. 543 (22 S. E. 617). If the administrator had been guilty of such conduct as to induce the purchaser to bid upon the faith that his intestate was the owner of the whole fee, and knew that such bidding was made under such misapprehension, it would be inequitable for him to hold the purchaser, to a bid induced by his own misrepresentation. There is no pretense, however, in the present ease that the administrator has been guilty of any intentional fraud or misrepresentation. The parties seem to have acted with a full knowledge of all the facts, but under a misapprehension of the law as applied to these facts. There was a conference among *220tHe children of Mr. and Mrs. Holmes. One of the children desired to purchase the land. A price was agreed upon. In the negotiations all parties conceded that the minor children of the deceased brother were entitled to his share, and that their interest could not be conveyed on account of their minority. To meet this difficulty in the matter of conveyance of title, an administration upon the estates of Mr. and Mrs. Holmes was deemed necessary. Accordingly, the eldest brother was selected to apply for administration on both estates, with a view of obtaining an order to sell the land at administrator’s sale in effectuation of the agreement among the adult heirs. Application was made to the -ordinary pursuant to this arrangement; but it appears that both the applicant’s attorney and the ordinary labored under a misapprehension of law that upon the death of Mrs. Holmes her entire estate was inherited by her husband to the exclusion of her children, and it was upon this assurance by the ordinary and attorney for the applicant that administration upon the estate of Mrs. Holmes was abandoned, and letters granted upon the estate of Mr. Holmes. There is no dispute that this sale was planned and made solely for the purpose of perfecting title of the prospective bidder. At the time of the suit the bidder was in possession of the land, having purchased the interests of the adult heirs of his father and mother. Some of these purchases were made prior to the sale and some afterwards.
The law does not look with favor upon private agreements to divest the title of minors in property in pursuance of such agreement, whether made with the minors themselves or with others who have the minors’ interest at heart. The policy of the law is that sales where the interest of minors is involved, under judicial process, shall be unfettered by any private arrangement. The minors are entitled to their share of the land at the price fixed by a sale pursuant to the statute. Likewise creditors are interested in having a sale of the property of their decedent free from any entanglements growing out of a private arrangement among heirs that the property should bring a specific price at the sale. It is therefore no argument in favor of the collection of a bid máde at an administrator’s sale, under a mistake of law, that the sale was pursuant to an arrangement to. which the bidder was a party, having for its purpose the divestiture of the title of the heirs of the intestate to the property offered for sale.
*221The rule is the same respecting purchases at sheriffs’ sales as it is at administrators’ sales. We have a case of an execution sale, where the purchaser thereat was a mortgagee whose lien was superior in date to the judgments under which the property was sold. He purchased the property under a mistake of law that the effect of the sale would be to divest the lien of his mortgage and entitle him to participate in the proceeds. His competitive bidder was laboring under the same mistake of law.. Immediately after the land was knocked off he was apprised of his mistake, and notified the sheriff that he would not comply with his bid. The land was immediately resold, and the sheriff, for the use of the defendant in execution, brought suit against him to recover the difference in the two sales. The court denied him a recovery, on the principle that a mistake of law is a good defense against an action to recover money, provided the mistake is clearly proved, and the plaintiff can not in good conscience receive the money. Collier v. Perkerson, 31 Ga. 117.
This is not a case where the purchaser simply bids upon property exposed to public sale by the administrator on the assumption that the title of the administrator’s intestate is good; nor is it a ease where he relied entirely upon the personal assurance of the administrator that the title, of his intestate was good. Other elements enter into it. It is a family arrangement entered into by all of the parties who were able to contract, and the bid by the defendant in the execution of such plan was made under a mistake of law, induced by the plaintiff’s counsel and the ordinary, that the husband inherited the wife’s estate, to the exclusion of the children. Now it would be inequitable to allow the heirs of Mrs. Holmes to have her interest in the land administered upon and sold -for distribution among her heirs, when some of them have already received their share of the purchase-price of the entire land. The minor children of the deceased child of Mr. and Mrs. Holmes will not be hurt, because the undisputed testimony is that the land is worth as much or more than, the amount which was paid for it at the administrator’s sale. It would be inequitable to allow them to have the benefit of a portion of the land as being the property of their grandmother’s estate and also receive their share of the proceeds of the entire tract as being the property, of their grandfather. Neither does 'it appear that the creditors of James C. *222Holmes -will sustain any loss; for while the amount of the debts is not made to appear, yet the inference is strong that they are of very small value. It does not appear that Mrs. Holmes owed any debts at all. So that, under all the circumstances, we believe that the sale was made under a mutual mistake of law, participated in by the administrator and the bidder, and that it would be inequitable to require compliance with the bid. Civil Code, § 4576.

Judgment affirmed.


All the Justices concur.